                 Case 2:21-cv-00109-BHS Document 4 Filed 03/22/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     JOHN ROBERT DEMOS, JR.,                           CASE NO. C21-109 BHS
 8
                              Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION
10   MIKE PENCE, et al.

11                            Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 2, and Plaintiff

15   John Demos’s objections to the R&R, Dkt. 3.

16          Plaintiff is well-known locally and nationally as an abusive litigant. He is under

17   pre-filing bar orders in a number of courts, including this Court, the Eastern District of

18   Washington, the Washington State courts, the Ninth Circuit Court of Appeals, and the

19   United States Supreme Court. See, e.g., Demos v. Storrie, 507 U.S. 290, 291 (1993). An

20   Order of this Court provides for the return without filing of any petition that seeks an

21   extraordinary writ pursuant to 28 U.S.C. §§ 1651, 2253, or 2254, unless accompanied by

22   the filing fee. See Demos v. Stanley, MC97-0031-JLW (W.D. Wash. Mar. 13, 1997). In


     ORDER - 1
                 Case 2:21-cv-00109-BHS Document 4 Filed 03/22/21 Page 2 of 3




 1   addition, Plaintiff may submit only three IFP applications and proposed actions each

 2   year. See In re John Robert Demos, MC91-269-CRD (W.D. Wash. Jan. 16, 1992); In re

 3   Complaints and Petitions Submitted by John Robert Demos (W.D. Wash. Dec. 15, 1982).

 4   Furthermore, under 28 U.S.C. § 1915(g), Plaintiff must demonstrate “imminent danger of

 5   serious physical injury” to proceed IFP because he has had more than three prior actions

 6   dismissed as frivolous, malicious, or for failure to state claim. See Demos v. Lehman,

 7   MC99-113-JLW (W.D. Wash. Aug. 23, 1999).

 8          Plaintiff filed his first two IFP applications and proposed actions this year on

 9   January 26, 2021. Dkt. 1. On February 1, 20201, Judge Fricke recommended that the

10   Court deny his IFP application as he does not meet § 1915(g)’s imminent danger

11   requirement and that the Court dismiss his complaint without prejudice as it is frivolous

12   and seeks damages from defendants who are protected by immunity. Dkt. 3. On February

13   13, 2021, Plaintiff filed objections. Dkt. 3.

14          The district judge must determine de novo any part of the magistrate judge’s

15   disposition that has been properly objected to. The district judge may accept, reject, or

16   modify the recommended disposition; receive further evidence; or return the matter to the

17   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

18          Plaintiff’s objections are insufficient. The R&R meets the requirements to apply

19   § 1915(g) in this case. The Court agrees with Judge Fricke’s recommendations.

20          The Court having considered the R&R, Plaintiff’s objections, and the remaining

21   record, does hereby find and order as follows:

22          (1)     The R&R is ADOPTED;


     ORDER - 2
                 Case 2:21-cv-00109-BHS Document 4 Filed 03/22/21 Page 3 of 3




 1         (2)      Plaintiff’s application to proceed in forma pauperis, Dkt. 1, is DENIED and

 2                  the complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

 3                  1915(g) and (e); and

 4         (3)      The Clerk shall enter a JUDGMENT and close the case.

 5         Dated this 22nd day of March, 2021.

 6

 7

 8
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
